— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered May 24, 1982, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant’s challenge to his plea has not been preserved for appellate review. He failed to move to withdraw his plea (CPL 220.60 [3]) or to vacate the judgment pursuant to CPL 440.10 in the court of first instance (see, People v Pellegrino, 60 NY2d 636). In any event, the record reveals that the defendant knowingly, voluntarily and intelligently waived his rights and pleaded guilty (see, People v Harris, 61 NY2d 9). Nor is the defendant’s challenge to the factual basis for his plea meritorious (see, People v Pelchat, 62 NY2d 97, 108; People v Clairborne, 29 NY2d 950, 951). Lastly, we note that the defendant received the sentence promised by the court at the time of the plea allocution. Thus, he has no basis to complain that his sentence is excessive (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.